Citation Nr: 0903177	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  03-21 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the reduction of the disability evaluation from 100 
percent to 0 percent, effective June 1, 2003, for the 
service-connected residuals of myxoid liposarcoma of the 
right lateral thigh was proper, to include entitlement to a 
compensable rating or restoration to a 100 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Specifically, the Board notes that the veteran initially 
received a 100 percent evaluation for his service-connected 
myxoid liposarcoma of the right lateral thigh, effective 
January 25, 2001, in a July 2001 rating determination.  
Pursuant to applicable law and regulations, which are 
discussed more fully below, the veteran's disability rating 
was to be reevaluated in 6 months.  The veteran, however, 
failed to report for the scheduled exam, and his condition 
was reevaluated based on the available treatment records, and 
in a February 2002 rating decision, the RO proposed a reduced 
0 percent rating.  The veteran disagreed with the proposed 
rating reduction and was ultimately examined by VA in March 
2002.  

In a March 2003 rating decision, the RO reduced the 100 
percent rating in effect for the service-connected residuals 
of a myxoid liposarcoma or the right lateral thigh to 0 
percent, effective June 1, 2003.  The veteran submitted a 
notice of disagreement with this reduction in April 2003.  In 
December 2007, the Board remanded the claim for additional 
development, and it has now been returned for further 
appellate consideration.  

It is relevant to note that service connection for the 
residual scar of the right thigh with lateral femoral 
cutaneous nerve entrapment and neuralgia paresthetica is 
separately service-connected.  A 10 percent rating in effect 
from 2001 was recently increased to 30 percent.  Also 
separately service-connected is degenerative joint disease 
(DJD) of the right hip associated with myxoid liposarcoma of 
the right thigh.  A 10 percent rating is assigned, effective 
from 2002.  Those matters are not on appeal.

After review of the veteran's statements of record and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), it is concluded by the Board that the issue on 
appeal is best represented as noted on the title page of this 
decision.  


FINDINGS OF FACT

1.  Service connection for residuals of a myxoid liposarcoma 
of the right lateral thigh was granted in a July 2001 rating 
decision, and a schedular 100 percent evaluation was 
assigned, effective from January 25, 2001; that rating 
decision advised the veteran that the 100 percent rating for 
the myxoid liposarcoma was not considered permanent and was 
subject to future review.  

2.  Following the submission of treatment records which 
failed to show disabling residuals following radiation 
treatments and the veteran's failure to report for a follow 
up examination in early 2002, the RO, in February 2002, 
issued a proposal to reduce the rating for the service-
connected residuals of myxoid liposarcoma of the right 
lateral thigh to a lower level, as required by the terms of 
the diagnostic code (DC) and other laws and regulations, 
since the veteran's treatment through surgery and radiation 
had been completed.  The veteran was ultimately examined by 
VA in March 2002.  

3.  Reduction of the veteran's disability rating for 
residuals of myxoid liposarcoma of the right lateral thigh 
from 100 percent to 0 percent was formally implemented, 
effective from June 1, 2003, by a March 2003 rating decision.

4.  Following the cessation of surgery and radiation 
treatment, there has been no local recurrence or metastasis 
and no evidence of residuals from the myxoid liposarcoma of 
the right lateral thigh.  




CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
were met, and the criteria for restoration of a 100 percent 
rating for residuals of myxoid liposarcoma of the right 
lateral thigh are not met.  38 C.F.R. § 3.105(e), 4.73, DC 
5239 (2008).  

2.  The criteria for a compensable rating for residuals of a 
myxoid liposarcoma of the right lateral thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.73, DC 5329 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)), eliminated the concept of a well- 
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

In this case, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. 
§ 4.115b, are specified in that rating code, and required the 
schedular reduction to be conducted in accordance with 38 
C.F.R. § 3.105.  Section 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When these procedures are applicable, VA must comply with 
those provisions rather than the notice and duty provisions 
in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  Further notice 
was also provided as a result of the prior Remand.  
Therefore, no further discussion of the VCAA as to this issue 
is required.

As to claim for a compensable rating or restoration of a 100 
percent rating, this appeal essentially stems from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for residuals of myxoid 
liposarcoma of the right lateral thigh upon rating decision 
in July 2001.  The rating decision specifically noted that 
the 100 percent rating was temporary, and that the condition 
would be reevaluated.  The record shows that the veteran was 
provided notice of the decision on July 25, 2001.  As 
indicated earlier, the veteran failed to report for a 
February 2002 exam for the purpose of determining the status 
of his myxoid liposarcoma of the right thigh.  Ultimately, he 
was examined by VA in March 2002, and the 100 percent rating 
was then reduced to 0 percent.  The veteran appealed this 
determination and, in doing so, requested a higher rating.  
In other words, all the action in this appeal flowed from the 
initial July 2001 rating decision and the receipt of the 
March 2002 VA examination report.  See Jennings v. Mansfield, 
509 F.3d 1362 (2007) (a claim becomes final only after the 
period for appeal has run, and any interim submissions before 
finality must be considered by the VA as part of the original 
claim).  The veteran never actually filed a claim for an 
increased rating.

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records, VA medical records, and available private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
veteran was also afforded a VA examination in 2003 in 
connection with this claim.  Moreover, additional VA 
examination reports from 2004 are also of record.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

I. Reduction

When the veteran was awarded service connection for residuals 
of myxoid liposarcoma of the right thigh, that disease was 
evaluated under 38 C.F.R. § 4.73, DC 5329.  Under DC 5329, 
sarcoma, soft tissue (of muscle, fat, or fibrous connective 
tissue) is rated as 100 percent disabling.  38 C.F.R. § 4.73, 
DC 5329.  Thereafter, following the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedures, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  DC 5329.  If there has been no local reoccurrence 
or metastasis, the disability is rated on residual impairment 
of function.  Id.

As required by the terms of DC 5329, the veteran was 
scheduled for a VA examination in February 2002.  He failed 
to report, but he was ultimately examined by VA in March 
2002.  Private records contemporaneous with this period of 
time (dated in 2001) are also of record and reflect that he 
had undergone radiation therapy and there was no evidence of 
recurrence of tumor.  The March 2002 VA examination showed 
full range of motion of the right lower extremity (hip and 
knee).  There were no surgical complications, no requirement 
for chemotherapy, and no requirement for additional radiation 
therapy.  VA and private clinical records disclosed no 
additional treatment for cancer subsequent to this 
examination.  The examiner concluded that there was evidence 
of DJD of the right hip which was related to the service-
connected myxoid liposarcoma of the right thigh.  Also noted 
in the report was the fact that the veteran walked with an 
antalgic gait and that the resulting scar from the right 
thigh surgery was 12 inches long with significant 
dysesthesias with palpation around the scar.  (Note: as 
already reported, the veteran is separately rated for these 
conditions.)  

The VA regulation at 38 C.F.R. § 3.105 provide that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the 
RO prepared such a proposal and issued it to the veteran in 
February 2002.  The proposal provided detailed reasons for 
the reduction, and explained to the veteran that the 
reasoning for this decision was based on the records which 
showed no recurrence of the cancer and because he failed to 
report for a VA evaluation.  He was ultimately examined by VA 
in March 2002, but as noted above, no significant residuals 
were shown (except for those for which he is separately 
rated).  

The veteran was advised that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran was also informed that he could request a 
predetermination hearing, provided that the request is 
received by VA within 30 days from the date of the notice.  
See the February 2002 letter from RO to veteran.  The letter 
further advised the veteran that, if additional evidence was 
not received within the 60 day period and no hearing was 
requested, final rating action will be taken and the award 
(the 100 percent evaluation) would be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. §§ 
3.105(e), (h).

The veteran disagreed with the proposed rating reduction and 
additional evidence was added to the file, to include VA 
treatment records dated to through 2004.  However, this 
evidence did not show any recurrence of the right lateral 
liposarcoma nor findings of active disease.  In March 2003, 
approximately 13 months after the proposal to reduce the 
veteran's total rating was issued, the veteran's disability 
evaluation for residuals of myxoid liposarcoma of the right 
lateral thigh was reduced.  A formal notice of disagreement 
was received in April 2003.  

The reduction of the veteran's total evaluation for residuals 
of myxoid liposarcoma of the thigh was proper.  By the terms 
of DC 5329, the RO was required to consider whether his 
sarcoma resulted in impairment of function (after cessation 
of surgery, radiation, etc.).  A subsequent VA examination in 
March 2002 and VA and private clinical records affirmed that 
the veteran had no active or recurrence of sarcoma, no active 
treatment, and no local metastasis or recurrence of cancer.  
Added to the record since the proposed rating reduction are 
numerous VA records dated through 2004.  The records 
uniformly disclose that all clinical evaluations are 
consistent with the RO's March 2003 determination that 
veteran had no current active sarcoma, no active treatment, 
and no local metastasis or recurrence of sarcoma.

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  38 
C.F.R. § 3.344(b).  The veteran may not be required to prove 
by a preponderance of the evidence that he is entitled to the 
continuance of the rating in effect.  Rather, to warrant 
reduction in rating, it must be shown that the preponderance 
of the evidence supports the reduction itself, and with 
application of the benefit-of-the-doubt doctrine under 38 
U.S.C.A. § 5107(b) as required.  Brown v. Brown, 5 Vet. App. 
413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991).

In this case, the evidence from 2001 to the present, whether 
private or VA, consistently shows that the veteran does not 
have active sarcoma, is not under current treatment for such, 
and there is no local metastasis or recurrence of sarcoma.  
Although the veteran clearly does have residuals of his 
myxoid liposarcoma, DC 5329 calls for impairment of function 
and other than those conditions for which he is separately 
service-connected, no such residuals are demonstrated.  

Accordingly, the previously assigned 100 percent disability 
evaluation was no longer supported, and, in accordance with 
the terms of DC 5329 and the overwhelming medical evidence, 
termination of the 100 percent evaluation was required.  The 
evidence clearly establishes that the procedures specified in 
DC 5329 and 38 C.F.R. § 3.105 were followed.  The rating 
reduction was proper.  There is no procedural or clinical 
evidence which supports restoration of the 100 percent 
evaluation.  The claim that the reduction was improper and 
that restoration of the 100 percent evaluation is warranted 
must be denied.

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

In this case, the veteran is service-connected for residuals 
of myxoid liposarcoma of the right thigh.  Pursuant to DC 
5329 (2008), a 100 percent evaluation is awarded for soft 
tissue sarcoma.  However, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrences or metastasis, any residuals are rated on 
residuals impairment of function.  

As noted above, the evaluation for the veteran's residuals of 
myxoid liposarcoma were changed following consideration of 
2001 private records and VA exam in 2002, and the provisions 
of 38 C.F.R. § 3.105(e) were complied with.  The private 
records and 2002 exam showed no residuals of the liposarcoma 
(other than DJD of the right hip and residuals of the right 
thigh scar for which the veteran is separately service-
connected).  Moreover, additional treatment records dated 
through 2004 do not reflect functional impairment resulting 
from the service-connected condition.  Therefore, as no 
impairment of function is indicated, no additional DC is 
applicable.  The Board notes that the provisions of 38 C.F.R. 
§ 4.31 provide that in every instance where the schedule does 
not provide a zero percent evaluation for the DC, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2008).  

Thus, as already reported, the 100 percent rating in effect 
for the service-connected myxoid liposarcoma of the right 
thigh, in effect from January 25, 2001, was reduced to a 0 
percent rating, effective June 1, 2003.  The question 
remains, however, if a compensable rating is warranted as of 
the June 1, 2003 date.  

After a careful review of the evidence of record, the Board 
finds that an increased (compensable) evaluation for the 
veteran's residuals of myxoid liposarcoma of the right thigh 
has not been established for the period from June 1, 2003. 
Additionally, the record contains no evidence showing the 
veteran was entitled to a compensable rating at any point 
since June 1, 2003.  Therefore, no staged ratings are 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board observes that residuals of the service-connected 
condition may be evaluated as any impairment of function.  
However, the evidence of record, to include the 2002 VA 
examination and supplemental VA examinations in 2004, and the 
veteran's own statements, do not contain any indications of 
additional impairment for which is he is not separately 
service-connected.  The record is simply absent such 
findings.  In other words, there is simply no basis upon 
which to assign a compensable disability rating for the 
veteran's residuals of myxoid liposarcoma of the right thigh 
from June 1, 2003, forward.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but notes that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
residuals of myxoid liposarcoma of the right thigh.  There is 
no objective evidence that his residuals of this condition, 
in and of itself, are productive of marked interference with 
employment.  There is also no indication that this condition 
necessitates frequent periods of hospitalization.  For the 
foregoing reasons, referral for consideration of 
extraschedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

The reduction of the disability evaluation from 100 percent 
to 0 percent for service-connected residuals of myxoid 
liposarcoma of the right lateral thigh was proper and 
restoration of a 100 percent rating, to include a compensable 
rating from Jun 1, 2003, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


